Citation Nr: 1208413	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial disability evaluation greater than 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to an initial disability evaluation greater than 10 percent for carpal tunnel syndrome of the right wrist.

4.  Entitlement to an initial disability evaluation greater than 10 percent for carpal tunnel syndrome of the left wrist.

[The issue of service connection for hypertension is addressed in a separate decision of the Board.]




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to October 1998, from February to April 2003, and from December 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge in a February 2010 videoconference hearing, a transcript of which is included in the record.

In April 2010, the Board remanded this matter to the RO via the AMC for additional development, including new VA examinations.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

As noted above, in April 2010 the Board remanded the issues on appeal so that the Veteran could be afforded new VA examinations of his bilateral knee and wrist disabilities and additional VA treatment records could be associated with the Veteran's claims folder.  

While the RO complied with these instructions, the RO failed to readjudicate the Veteran's claim after this additional development was completed as instructed in the April 2010 remand.  

It appears that part of the problem may have been that there are two separate cases being adjudicated at the same time in the Veteran's appeal (with two hearings from two Judges regarding different issues) and the RO focused on the issue of service connection for hypertension, not the issues above.

Not only is the Veteran entitled to compliance with the Board's remand instructions, but VA regulations provide that any pertinent evidence submitted without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 20.1304 (2011).  

The Board must note that in reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence and has been unable to locate either a supplemental statement of the case addressing the issues on appeal issued after the Board's April 2010 remand or a waiver from the Veteran of RO review.  Accordingly, this matter must again be remanded so that the RO can issue the necessary supplemental statement of the case.  

The Board apologizes for the delay in the full adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

This case should again be adjudicated by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

